DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending, of which claims 1 and 16-17 are independent claims.

Priority
Applicant’s claim for the benefit of provisional application 62/585,168 dated 11/13/2017 and benefit of continuation application 16/188,732 dated 11/13/2018 submitted on 08/10/2021 is acknowledged.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 08/10/2021 has been considered by the Examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.  The Abstract is objected to because it includes terminology normally reserved for claims, such as “comprising”.  Appropriate correction is required. See MPEP § 608.01(b).

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 5, line 3, replace “a confidence score” with “confidence scores”.
Appropriate correction is respectfully requested.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-29, 31-32, 35-39, 34, 1, and 12, respectively, of U.S. Patent No. 11,125,022 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully anticipated by the claims of US Patent No. 11,125,022 B2.

Present US Patent Application No. 17/398,845
U.S. Patent No. 11,125,022 B2
Claim 1
A method, implemented with one or more processors and a scanning system, for a drill bit used in drilling for formation hydrocarbons, the method comprising: 





identifying, at the one or more processors, one or more wear characteristics of the drill bit by analyzing, at the one or more processors, a first three-dimensional (3D) scan of the drill bit generated through scanning before use and a second 3D scan of the drill bit generated through scanning after use; 





identifying, at the one or more processors, a drilling dysfunction present during use of the drill bit that produced the one or more wear characteristics; 





adjusting, at the one or more processors, at least one of penetration rate and torque in an adjustment of one or more drill operating parameters under which the drill bit is to be used; 

determining, using a model, that the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear; 

adjusting a well plan based on the determination; and 

controlling an operation of the drill bit based on the adjusted well plan to reduce the drilling dysfunction.

Claim 23
A method, implemented with one or more processors and a scanning system, for a drill bit used in drilling for formation hydrocarbons, the method comprising: 

obtaining, at the one or more processors, a wear report for the drill bit by: 

analyzing, at the one or more processors, a first three-dimensional (3D) scan of the drill bit generated through scanning by the scanning system before use and a second 3D scan of the drill bit generated through scanning by the scanning system after use, the drill bit in each of the first and second 3D scans being coated with matting agent and being labeled with orientation markers; identifying, at the one or more processors, one or more wear characteristics of the drill bit based on the analysis; and 

identifying, at the one or more processors, a drilling dysfunction present during use of the drill bit with one or more drill operating parameters under which the drill bit was used that produced the one or more wear characteristics; 

reducing the drilling dysfunction to improve performance of the drill bit in drilling for the formation hydrocarbons by adjusting, at the one or more processors, at least one of penetration rate and torque in an adjustment of the one or more drill operating parameters under which the drill bit is to be used, 

determining using a model that the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear, 

adjusting a well plan based on the determination; and 

controlling an operation of the drill bit based on the adjusted well plan.

Claim 2
The method of claim 1, wherein identifying the one or more wear characteristics of the drill bit by the analysis comprises: 

identifying one or more individual cutters of the drill bit; 
classifying a location of each of the one or more individual cutters; and 

calculating a percent volume loss due to wear for each of the one or more individual cutters based on an expected representation of each cutter and an actual representation of each cutter.
Claim 25
The method of claim 23, wherein identifying the one or more wear characteristics of the drill bit based on the analysis further comprises: 
identifying one or more individual cutters of the drill bit; 
classifying a location of each of the one or more individual cutters; and 

calculating a percent volume loss due to wear for each of the one or more individual cutters based on an expected representation of each cutter and an actual representation of each cutter.

Claim 3
The method of claim 1, wherein identifying the one or more wear characteristics of the drill bit by the analysis comprises: 


identifying the one or more wear characteristics of the drill bit using one or more machine learning algorithms; eliminating false positives in the one or more wear characteristics; and 

eliminating overlapping ones of the one or more wear characteristics.
Claim 26
The method of claim 23, wherein identifying the one or more wear characteristics of the drill bit based on the analysis further comprises: 

identifying the one or more wear characteristics of the drill bit using one or more machine learning algorithms; eliminating false positives in the one or more wear characteristics; and 

eliminating overlapping ones of the one or more wear characteristics.

Claim 4
The method of claim 3, wherein the one or more machine learning algorithms comprise a region-focused neural network for each of the one or more wear characteristics, wherein each region-focused neural network is trained to identify a respective one of the one or more wear characteristic.
Claim 27
The method of claim 26, wherein the one or more machine learning algorithms comprise a region-focused neural network for each of the one or more wear characteristics, wherein each region-focused neural network is trained to identify a respective one of the one or more wear characteristic.

Claim 5
The method of claim 3, wherein eliminating the false positives in the one or more wear characteristics further comprises: 
comparing a confidence score associated with each of the one or more wear characteristics to a second threshold for minimum acceptable confidence level; and 

eliminating each of the one or more wear characteristics associated with a respective one of the confidence scores that does not meet the second threshold for minimum acceptable confidence level.

Claim 28
The method of claim 26, wherein eliminating the false positives in the one or more wear characteristics further comprises: 
comparing a confidence score associated with each of the one or more wear characteristics to a second threshold for minimum acceptable confidence level; and 

eliminating each of the one or more wear characteristics associated with a respective one of the confidence scores that does not meet the second threshold for minimum acceptable confidence level.



Claim 6
The method of claim 3, wherein eliminating the overlapping ones of the one or more wear characteristics further comprises: 

calculating a set of overlap ratios, wherein the set of overlap ratios includes an overlap ratio for each of the one or more wear characteristics with every other wear characteristic from the one or more wear characteristics; 

comparing each overlap ratio in the set of overlap ratios to a third threshold for maximum acceptable overlap ratio; and 

eliminating, for each overlap ratio that does not meet the third threshold for maximum acceptable overlap ratio, the wear characteristic associated with -21-Atty. Dkt. No. 1302-0028USC a lower confidence score compared to the confidence score associated with the other wear characteristic.

Claim 29
The method of claim 26, wherein eliminating the overlapping ones of the one or more wear characteristics further comprises: 

calculating a set of overlap ratios, wherein the set of overlap ratios includes an overlap ratio for each of the one or more wear characteristics with every other wear characteristic from the one or more wear characteristics; 

comparing each overlap ratio in the set of overlap ratios to a third threshold for maximum acceptable overlap ratio; and 

eliminating, for each overlap ratio that does not meet the third threshold for maximum acceptable overlap ratio, the wear characteristic associated with a lower confidence score compared to the confidence score associated with the other wear characteristic.
Claim 7
The method of claim 1, wherein analyzing the first 3D scan of the drill bit before use and the second 3D scan of the drill bit after use comprises: 

generating the first 3D scan of the drill bit before use, wherein the drill bit before use is coated in a matting agent such that the drill bit is not reflective, and the drill bit before use is labeled with reflective markers to orient the first 3D scan; and 


generating the second 3D scan of the drill bit after use, wherein the drill bit after use is coated in the matting agent such that the drill bit is not reflective, and the drill bit after use is labeled with the reflective markers to orient the second 3D scan.

Claim 31
The method of claim 23, wherein analyzing the first 3D scan of the drill bit before use and the second 3D scan of the drill bit after use comprises: 

generating the first 3D scan of the drill bit before use, wherein the drill bit before use is coated in the matting agent such that the drill bit is not reflective and wherein the drill bit before use is labeled with the orientation markers being reflective markers to orient the first 3D scan; and 

generating the second 3D scan of the drill bit after use, wherein the drill bit after use is coated in the matting agent such that the drill bit is not reflective and wherein the drill bit after use is labeled with the orientation markers being reflective markers to orient the second 3D scan.
Claim 8
The method of claim 1, wherein analyzing the first and second 3D scans of the drill bit to identify the one or more wear characteristics of the drill bit further comprises: 
aligning the first 3D scan of the drill bit and the second 3D scan of the drill bit; 
calculating a volume difference between a first volume of the first 3D scan of the drill bit and a second volume of the second 3D scan of the drill bit; and 
evaluating the volume difference to identify the one or more wear characteristics of the drill bit.

Claim 32
The method of claim 23, wherein analyzing the first and second 3D scans of the drill bit to identify the one or more wear characteristics of the drill bit further comprises: 
aligning the first 3D scan of the drill bit and the second 3D scan of the drill bit; 
calculating a volume difference between a first volume of the first 3D scan of the drill bit and a second volume of the second 3D scan of the drill bit; and 
evaluating the volume difference to identify the one or more wear characteristics of the drill bit.
Claim 9
The method of claim 1, wherein analyzing the first 3D scan of the drill bit before use and the second 3D scan of the drill bit after use comprises scanning the drill bit with a scanner as an internal component of the one or more processors or as a separate external component connected to the one or more processors.

Claim 35
The method of claim 23, wherein analyzing the first 3D scan of the drill bit before use and the second 3D scan of the drill bit after use comprises scanning the drill bit with a scanner as an internal component of the one or more processors or as a separate external component connected to the one or more processors.
Claim 10
The method of claim 9, wherein scanning with the scanner comprises using the scanner selected from the group consisting of a handheld device, a stationary device, a contact scanner, a triangulation scanner, and a structured light scanner.

Claim 36
The method of claim 35, wherein scanning with the scanner comprises using the scanner selected from the group consisting of a handheld device, a stationary device, a contact scanner, a triangulation scanner, and a structured light scanner.
Claim 11
The method of claim 1, wherein identifying the drilling dysfunction present during use of the drill bit that produced the one or more wear characteristics comprises: identifying wear from the analysis; identifying one or more drilling conditions indicative of producing the identified wear; and 

identifying at least one of the penetration rate and the torque indicative of generating the one or more drilling conditions.

Claim 37
The method of claim 23, wherein identifying the one or more wear characteristics and identifying the one or more drill operating parameters comprises: identifying wear from the analysis; identifying one or more drilling conditions indicative of producing the identified wear; and 

identifying the one or more drill operating parameters indicative of generating the one or more drilling conditions; and 

generating the wear report for the drill bit based on the identified wear, the one or more drilling conditions, and the one or more drill operating parameters.

Claim 12
The method of claim 11, wherein the steps of adjusting and determining comprises: 

determining that the identified wear exceeds the first threshold; and 

adjusting the at least one of the penetration rate and the torque of the one or more drill operating parameters to generate the one or more drilling conditions producing predicted wear to meet the first threshold.

Claim 38
The method of claim 37, wherein the steps of adjusting and determining comprise: 

determining that the identified wear exceeds the first threshold; and 

adjusting the at least one of the penetration rate and the torque of the one or more drill operating parameters to generate the one or more drilling conditions producing predicted wear to meet the first threshold.
Claim 13
The method of claim 12, further comprising: modelling the predicted wear expected under the at least one of the penetration rate and the torque of the one or more drill operating parameters; and 

implementing the at least one of the penetration rate and the torque of the one or more drill operating parameters associated with the predicted wear within the first threshold of the acceptable drill bit wear.

Claim 39
The method of claim 38, further comprising: modelling the predicted wear expected under the at least one of the penetration rate and the torque of the one or more drill operating parameters; and 

implementing the at least one of the penetration rate and the torque of the one or more drill operating parameters associated with the predicted wear within the first threshold of the acceptable drill bit wear.
Claim 14
The method of claim 1, wherein determining, using the model, that the adjustment produces the one or more wear characteristics of the drill bit within the first threshold for the acceptable drill bit wear comprises: calculating a first expected drill bit wear based on the model of drill bit wear and the at least one of penetration rate and torque in the adjustment under which the drill bit is to be used; 

generating a first of the one or more wear characteristics for the drill bit based on the first expected drill bit wear; and 

comparing the first of the one or more wear characteristics to the first threshold for the acceptable drill bit wear.

Claim 34
The method of claim 33, further comprising: 




calculating a second expected drill bit wear based on the model of drill bit wear and the at least one adjusted drill operating parameters under which the drill bit is to be used; 

generating a second wear report for the drill bit based on the second expected drill bit wear; and 

comparing second wear characteristics of the drill bit to the threshold for acceptable drill bit wear.
Claim 16
A system for a drill bit used in drilling for formation hydrocarbons, the system comprising: 

one or more processors; and 

a memory coupled to the one or more processors and storing instructions executable by the one or more processors to cause the system to: 

analyze a first three-dimensional (3D) scan of the drill bit generated through scanning before use and a second 3D scan of the drill bit generated through scanning after use to 






identify one or more wear characteristics of the drill bit based on the analysis; 

identify a drilling dysfunction present during use of the drill bit that produced the one or more wear characteristics; 



adjust at least one of penetration rate and torque in an adjustment of one or more drill operating parameters under which the drill bit is to be used; 

determine, using a model, that the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear; and 

adjust a well plan based on the determination; and 

control an operation of the drill bit based on the adjusted well plan to reduce the drilling dysfunction in drilling for the formation hydrocarbons.

Claim 1
A system for a drill bit used in drilling for formation hydrocarbons, the system comprising: 

one or more processors; and 

a memory coupled to the one or more processors and storing instructions executable by the one or more processors to cause the system to: 

analyze a first three-dimensional (3D) scan of the drill bit generated through scanning by the scanning system before use and a second 3D scan of the drill bit generated through scanning by the scanning system after use to obtain a wear report for the drill bit, the drill bit in each of the first and second 3D scans being coated in matting agent and being labeled with orientation markers; 

identify one or more wear characteristics of the drill bit based on the analysis; 

identify a drilling dysfunction present during use of the drill bit with the one or more drill operating parameters under which the drill bit was used that produced the one or more wear characteristics; 

adjust at least one of penetration rate and torque in an adjustment of the one or more drill operating parameters under which the drill bit is to be used; 

determine using a model that the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear; and 

adjust a well plan based on the determination; and 

control an operation of the drill bit based on the adjusted well plan to reduce the drilling dysfunction and improve performance of the drill bit in drilling for the formation hydrocarbons.

Claim 17
A non-transitory computer readable medium comprising instructions executable by one or more processors to: 

analyze a first three-dimensional (3D) scan of the drill bit generated through scanning before use and a second 3D scan of the drill bit generated through scanning after use to 






identify one or more wear characteristics of the drill bit based on the analysis; 

identify a drilling dysfunction present during use of the drill bit that produced the one or more wear characteristics; 



adjust at least one of penetration rate and torque in an adjustment of one or more drill operating parameters under which the drill bit is to be used; 

determine, using a model, that the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear; 

adjust a well plan based on the determination; and 

control an operation of the drill bit based on the adjusted well plan to reduce the drilling dysfunction.

Claim 12
A non-transitory computer readable medium comprising instructions executable by one or more processors to: 

analyze a first three-dimensional (3D) scan of the drill bit generated through scanning by a scanning system before use and a second 3D scan of the drill bit generated through scanning by the scanning system after use to obtain a wear report for a drill bit, , the drill bit in each of the first and second 3D scans being coated in matting agent and being labeled with orientation markers; 

identify one or more wear characteristics of the drill bit based on the analysis; 

identify a drilling dysfunction present during use of the drill bit with the one or more drill operating parameters under which the drill bit was used that produced the one or more wear characteristics; 

adjust at least one of penetration rate and torque in an adjustment of the one or more drill operating parameters under which the drill bit is to be used; 

determine, using a models that the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear; 

adjust a well plan based on the determination; and 

control an operation of the drill bit based on the adjusted well plan to reduce the drilling dysfunction and improve performance of the drill bit in drilling for the formation hydrocarbons.



In view of the foregoing, claims 1-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 23, 25-29, 31-32, 35-39, 34, 1, and 12, respectively, of U.S. Patent No. 11,125,022 B2.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 11,125,022 B2 in view of Nadeau (US Patent Publication No. 2012/0152618 A1) (“Nadeau”) [Reference submitted in IDS filed on 08/10/2021.]. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of U.S. Patent No. 11,125,022 B2 in view of Nadeau recite very similar functionality and structure as claim 15.

Present US Patent Application No. 17/398,845
U.S. Patent No. 11,125,022 B2
Claim 15
The method of claim 14, further comprising: 

determining, using the model, that the first of the one or more wear characteristics falls outside the first threshold for the acceptable drill bit wear; 

adjusting, at the one or more processors, at least one of the penetration rate and the torque in another adjustment of the one or more drill operating parameters under which the drill bit is to be used; 

calculating a second expected drill bit wear based on the model of drill bit wear and the at least one of the penetration rate and the torque in the other adjustment under which the drill bit is to be used; 

generating a second of the one or more wear characteristics for the drill bit based on the second expected drill bit wear; and 

comparing the second of the one or more wear characteristics of the drill bit to the first threshold for the acceptable drill bit wear.

Claim 34
The method of claim 33, further comprising: 












calculating a second expected drill bit wear based on the model of drill bit wear and the at least one adjusted drill operating parameters under which the drill bit is to be used; 


generating a second wear report for the drill bit based on the second expected drill bit wear; and 

comparing second wear characteristics of the drill bit to the threshold for acceptable drill bit wear.


Compared to the claims of US Patent No. 11,125,022 B2, independent claims 1 and 13 of the instant application has the additional limitations of “determining, using the model, that the first of the one or more wear characteristics falls outside the first threshold for the acceptable drill bit wear; adjusting, at the one or more processors, at least one of the penetration rate and the torque in another adjustment of the one or more drill operating parameters under which the drill bit is to be used;”. However, Nadeau (US Patent Publication No. 2012/0152618 A1) describes a method to determine wear of a drill bit.  [Reference submitted in IDS filed on 08/10/2021.]
Nadeau describes in Paragraph [0034] “...Energy=f(T,Ω,WOB,φ,ROP), (1) where T is the torque on the drill, Ω is the rotational speed of the drill, φ is the diameter of the hole, WOB is the weight on the drill bit, and ROP is the rate of penetration of the drill. It is contemplated that strata module 50 may continuously calculate energy during operation of drill 20.”  Nadeau also describes in Paragraph [0041] “...continuously compare the running total to the wear threshold to determine if bit 24 has exceeded its useful life.”  Paragraph [0042] of Nadeau describes “Wear module 52 may also determine if bit 24 has exceeded its useful life by analyzing the energy profile in real time. Controller 46 may be configured to detect sudden increases in energy beyond a maximum threshold.” Nadeau further describes in Paragraph [0043] (“If the total energy difference is greater than the wear threshold or if the instant energy exceeds the maximum threshold, controller 46 may take action. For example...Controller 46 may also automatically retract drill 20 and/or prevent further drilling until bit 24 is changed or repaired.” Paragraph [0035] describes “Strata module 50 may determine the parameters necessary for calculating energy by using data from sensors 31. For example, T may be determined using output from torque sensor 33; Ω may be determined using output from rotational speed sensor 32; φ may be entered by an operator or may be preset for a given drill bit 24; WOB may be determined using output from force sensor 34; and ROP may be determined using output from depth sensor 35.” The determining whether the bit has exceeded useful life beyond maximum threshold reads  on “determining, using the model, that the first of the one or more wear characteristics falls outside the first threshold for the acceptable drill bit wear”. The retraction of the drill bit or preventing further drilling including ROP and torque reads on “adjusting…at least one of the penetration rate and the torque…”. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent No. 11,125,022 B2 and Nadeau before them, to determine, using the model, that the first of the one or more wear characteristics falls outside the first threshold for the acceptable drill bit wear and adjust, at the one or more processors, at least one of the penetration rate and the torque in another adjustment of the one or more drill operating parameters under which the drill bit is to be used.
One of ordinary skill in the art would have been motivated to do this modification to improve efficiency of a drilling operation by quickly detecting a bit that has exceeded or is about to exceed its useful life and taking action so that the bit is changed. The disclosed use of energy calculations to determine wear may also be an accurate and effective means of quantifying wear. Nadeau Paragraph [0049]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10,953,510 B2 to Pereira describes a method for assessing the wear of a drill bit throughout its use for carrying out the drilling of elements to be drilled constituted by at least one layer and at least one material, the wear of said drill bit expressing its capacity to perform a drilling that meets at least one criterion of quality of a drilling.  The method measures or detects at least one parameter having an effect on the wear of said drill bit.  The parameter may be the depth of drilling performed by said drill bit; the entry of said drill bit into said element to be drilled.  The method also determines at least one state of wear of said drill bit, each state of wear being determined in accordance with one of said parameters and being characteristic of one of said criteria of quality of a drilling. Column 4, lines 34-49.
US Patent Publication No. 2011/0174541 A1 to Strachan et al. describes a predicted drilling mechanics model outputting at least one of the following drilling mechanics parameters selected from the group consisting of bit wear, mechanical efficiency, power, and operating parameters. The operating parameters can include weight-on-bit, rotary rpm (revolutions-per-minute), cost, rate of penetration, and torque, to be further discussed herein below. The rate of penetration further includes an instantaneous rate of penetration (ROP) and an average rate of penetration (ROP-AVG). Paragraph [0051]  A drilling mechanics module is then used to calculate the optimum drilling parameters for the specific drill bit and the specific secondary cutting structures to be used in the drilling operation. The optimum values are calculated within the constraints of the drilling equipment, the drill bit and the secondary cutting elements (block 215). The “constraints” of the drilling equipment include maximum ROP, maximum RPM, minimum RPM, torque available, WOB available, mud flow rate available. The “constraints” of the drill bit include maximum allowable WOB, maximum allowable RPM, and maximum allowable torque. The “constraints” of the secondary cutting elements include maximum allowable WOB, maximum allowable RPM, and maximum allowable torque. Paragraph [0054]  The process performs the following functions: (a) predicts the optimum weight on the bit and bit rpm to achieve the best rate of penetration through the rock to be drilled along the length of the wellbore and present this data to the drilling personnel in real time; (b) predicts the optimum weight on the bit and bit rpm to achieve the maximum bit life through the rock to be drilled along the length of the wellbore and present this data to the drilling personnel in real time; (c) predicts and displays in real time the limits in terms of weight on bit, speed of bit rotation and applied torque for a particular design of bit in the rock to be drilled along the length of the wellbore; (d) uses the measured data for the rock properties to calculate and display in real time the wear on the bit that has occurred while drilling to this point and uses the predicted rock properties to calculate the predicted wear rate for the remaining portion of the wellbore and calculates the point where the bit will no longer be able to drill within the limit of the constraints; and (e) uses at least one of the above data to make “break-even” calculations. Paragraphs [0057]-[0061]  The process further calculates the optimum weight and rotational speed for the cutting structures, including the bit 22 and the secondary cutting structures 74, 76, to achieve the best rate of penetration through the rock to be drilled in a particular wellbore and present this data to the drilling personnel in real time; calculates the optimum weight and rotational speed for the cutting structures to achieve the maximum life of the cutting structure through the rock to be drilled in a particular wellbore and present this data to the drilling personnel in real time; predicts and displays in real time the limits in terms of load, speed of bit rotation and applied torque for a particular design of the cutting structures in the rock to be drilled in a particular wellbore; using the measured data for the rock properties calculate and display in real time the wear on the cutting structures that has occurred while drilling to this point, the wear that will occur to reach the depth of the downhole sensors and using the predicted rock properties calculate the predicted wear rate through the un-drilled portion of the wellbore; and provides real time data clearly indicating the load on each cutting structure, identify which of the cutting structures is the limiting factor as the tools pass through formations of different strengths and/or drillability. Paragraphs [0062]-[0067]
US Patent Publication No. 2019/0030673 A1 to Pereira describes assessing wear of a drill bit throughout its use for carrying out the drilling of elements to be drilled constituted by at least one layer and at least one material. The wear of the drill bit expresses its capacity to perform a drilling that meets at least one criterion of quality of a drilling. The method includes at least: measuring or detecting at least one parameter having an effect on the wear of the drill bit, the parameter being chosen from: the depth of drilling performed by the drill bit, and the entry of the drill bit into the element to be drilled; and determining at least one state of wear of the drill bit, each state of wear being determined as a function of one of the parameters and being characteristic of one of the criteria of quality of a drilling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117